Case 9:17-cv-00050-DLC-JCL Document 110-1 Filed 10/17/18 Page 1 of 4




             Exhibit 1
10/17/2018                                                            View Business Details
                  Case 9:17-cv-00050-DLC-JCL Document 110-1 Filed 10/17/18 Page 2 of 4
Online Business Filing System




                                                                            Search for a business




                                            Dashboard                     Online Services




View Business Details
TANYA GERSH, LLC (C119746), Domestic Limited Liability
Company
Log in to ePass to file your business documents and maintain your business. If you don’t have an ePass
account you will be able to create one.


    File My Annual Report                Request Entity Information



  General                       Documents                 History Details
  Details



Entity Name                                                   TANYA GERSH, LLC
  Show Name History
Entity Status                                                 Active Good Standing
  Show entity status history
Business Identifier                                           C119746
Entity Type                                                   Domestic Limited Liability Company
Type of Limited Liability Company                             Limited Liability Company
Formation Date                                                11/26/2002
Involuntary Intent Date                                       09/01/2016
Last AR Filed Date                                            05/30/2018




State or Country of Jurisdiction
Country                                                       United States
https://www.mtsosfilings.gov/mtsos-corporations/viewInstance/view.html?id=8383adccf3cbf69372998a953a344618910ff46f7cbf294ceef1f6802974941…   1/3
10/17/2018                                                              View Business Details

State             Case 9:17-cv-00050-DLC-JCL Document
                                             Montana 110-1 Filed 10/17/18 Page 3 of 4

Registered Agent in Montana
Agent Name
Name                                                          JUDAH GERSH
Street Address                                                121 WISCONSIN AVENUE, WHITEFISH, Montana, 59937,
                                                              United States
Mailing Address                                               121 WISCONSIN AVE, WHITEFISH, Montana, 59937, United
                                                              States
Registered Agent Type                                         Non-Commercial



Business Mailing Address of Principal Office
Postal Address                                                121 WISCONSIN AVENUE, WHITEFISH, Montana, 59937,
                                                              United States


Term                                                          Perpetual
Purpose                                                       NONE STATED




        Cancel




   BUSINESS SERVICES                             ELECTION SERVICES                              ADMINISTRATIVE RULES SERVICES

   (406) 444-5522 - Annual Reports               1-888-884-8683 (VOTE)                          (406) 444-2055
   (406) 444-3665 - Business Entity              (406) 444-4732                                 (406) 444-5596
   (406) 444-2468 - UCC                          (406) 444-2023 - Fax                           (406) 444-4263 - Fax
   (406) 444-3976 - Fax                          soselections@mt.gov                            sosarm@mt.gov
   sosbusiness@mt.gov
                                                 INTERGOVERNMENTAL RECORDS &                    MAILING ADDRESS
   CERTIFICATION & NOTARY SERVICES               INFORMATION MANAGEMENT
                                                                                                Montana Secretary of State
   (406) 444-5379                                State/Local Government Employees Only          P.O. Box 202801
   (406) 444-1877                                (406) 444-9000                                 Helena, MT 59620-2801
   (406) 444-4263 - Fax                          (406) 444-9002 - Fax

   sosnotary@mt.gov                              sosrecords@mt.gov


                                                   mt.gov MCA Employment Opportunities


                                           Front Desk (406) 444-2034 See a problem with this page?
                                ADA Notice & Accommodations Accessibility Privacy & Security Unsubscribe


https://www.mtsosfilings.gov/mtsos-corporations/viewInstance/view.html?id=8383adccf3cbf69372998a953a344618910ff46f7cbf294ceef1f6802974941…   2/3
10/17/2018                                                            View Business Details
                  Case 9:17-cv-00050-DLC-JCL Document     110-1 Filed 10/17/18 Page 4 of 4
                                              Copyright ©2017




https://www.mtsosfilings.gov/mtsos-corporations/viewInstance/view.html?id=8383adccf3cbf69372998a953a344618910ff46f7cbf294ceef1f6802974941…   3/3
